`DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 12/09/2020
Claims 1, 2, 23 and 27 have been amended
Claims 1, 2, 13-15 and 21-27 are presented for examination
This action is Final

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 23 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant claims “a first trial acetabular ball having a threaded portion having threads configured to engage corresponding mating threads of an acetabular ball”. It is unclear as to what the threaded portion of the acetabular ball mates since currently it is claimed to mate itself. Appropriate action is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13-15, 23 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner (US 2016/0249996) in view of Beaule (US 2007/0260256) in view of Loffredo (US 10,245,149) in view of Bertazzoni (US 2011/0186456).

1, 23: Gerstner discloses a surgical tray apparatus and components thereof adapted for use in hip replacement surgery comprising:

a first set of trays 150 including tools configured for preparation of an implant surgery,

a second set of trays 150 including tools for preparing an acetabulum for implant surgery,

a third set of trays 150 configured to hold surgical instruments, and

a fourth set of trays 150 configured to hold surgical instruments ([0073] also fig. 6).

Gerstner fails to include tools in the tray. Beaule represents evidence that a number of varying trial tools including a cup 62 and femoral head 60 having multiple sizes for surgery exists in a kit (abstract, [0018] also fig. 15);

a first trial acetabular ball 12 having a threaded portion ([0072]; fig. 16 and 17). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Gerstner to include the varying tools of Beaule in order to provide proper tooling at a convenience.   

Loffredo teaches a trial implants 16 wherein said further trial implants include: the trial acetabular cup having an outer surface configured to fit in a prepared surface of an acetabular bone, and an inner concave surface 14/19; and 

the outer and inner surfaces having optional through openings: and the inner concave surface having a stem 18 extending from the bottom thereof, the stem being internally threaded, the threads configured to engage corresponding mating threads of a trial acetabular ball 12 (pg. 1, ll. 9-13; pg. 9, ll. 7-20; pg. 10 also fig. 1-3). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Gerstner to include the reverse hip implant tools of Loffredo in order to ensure proper placement and tools for a proper hip surgical procedure.

To modify the size of the surgical hip tools would entail a mere change in size of the components In re Rose, 105 USPQ 237 (CCPA 1955).

It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include multiple acetabular balls, femoral cups broaches and other tools, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Gerstner in view of Beaule represents a tool kits for accommodating hip replacement tools but fail to include a tool for removably attaching to the trial cup and ball. Bertazzoni teaches a surgical tray comprising a tool 54 which is removably attachable to a trial acetabular cup and acetabular ball ([0049-0050]).

It is noted that the handle 54 is sized to accommodate varying thicknesses and trial inserts of the kit and would be obvious to one having ordinary skill in the art to accommodate varying sized trial cups and trial balls for patients with differing bone orientations.

13-15: Gerstner discloses the claimed invention as applied to claim 1 but fails to disclose a femoral cup. Loffredo teaches the trial femoral cup for a reverse hip prosthesis comprising: a cup having a concave surface configured to articulate on an acetabular ball; and

a stem 18 extending from an outer surface of the cup opposite the concave surface, the stem being configured to be affixed to a proximal end of a broach or a proximal end of a femoral implant (pg. 1, ll. 9-13; pg. 9, ll. 7-20; pg. 10 also fig. 1-3). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Gerstner to include the reverse hip implant tools of Loffredo in order to ensure proper placement and tools for a proper hip surgical procedure.


a first set of trays 150 including tools configured for preparation of a femur for implant surgery;

a second set of trays 150 including tools configured for preparing an acetabulum for implant surgery;

Gerstner discloses a third set of trays but fails to include tools in the tray. Beaule represents evidence that a number of varying trial tools including a cup 62 and femoral head 60 having multiple sizes for surgery exists in a kit (abstract, [0018] also fig. 15). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Gerstner to include the varying tools of Beaule in order to provide proper tooling at a convenience.   

Loffredo teaches trial implants configured for sizing, locating and implanting a hip acetabular cup having a stem 18 forming a part thereof, the trial implants including a plurality of trial acetabular cups having a stem with a threaded opening to which may be removably affixed a trial acetabular ball 12 having a threaded portion engageable within the threaded opening of a trial acetabular cup (pg. 1, ll. 9-13; pg. 9, ll. 7-20; pg. 10 also fig. 1-3). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Gerstner to include the reverse hip implant tools of Loffredo in order to ensure proper placement and tools for a proper hip surgical procedure.

To modify the size of the surgical hip tools would entail a mere change in size of the components and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Gerstner in view of Beaule represents a tool kits for accommodating hip replacement tools but fail to include a tool for removably attaching to the trial cup and ball. Bertazzoni teaches a surgical tray comprising a tool 54 which is removably attachable to a trial acetabular cup and acetabular ball ([0049-0050]).



Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner (US 2016/0249996) in view of Beaule (US 2007/0260256) in view of Loffredo (US 10,245,149) in view of Bertazzoni (US 2011/0186456) in view of Termanini (US 2014/0156011).

21, 22: Gerstner in view of Beaule discloses the claimed invention as applied to claim 1, wherein Beaule teaches multiple trial implants but fails to disclose a slot in the stem of the cup. Termanini ‘011 teaches the surgical tray apparatus and components thereof according to claim 1, wherein each of the two or more of the further trial implants further include a slot 21 extending through a part of the stem and into an opening within the stem ([0038] also fig. 7). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Gerstner to include the slot of Termanini in order to assist in a better connection of the cup to the stem.

Claims 2 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner (US 2016/0249996) in view of Beaule (US 2007/0260256) in view of Loffredo (US 10,245,149) in view of Bertazzoni (US 2011/0186456) in view of Kelley (US 2014/0128987).
 


Gerstner fails to disclose a box tool. Kelley teaches a box osteotome [0092];
a T-handle 52 configured for connection to the proximal end of the reamer [0037], [0112];
a reamer having a distal end capable of having a right and left handle attachment for insertion into a femur and a proximal end [0017]. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Gerstner to include the hip implant tools of Kelley in order to ensure proper placement and tools for a proper hip surgical procedure.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner (US 2016/0249996) in view of Beaule (US 2007/0260256) in view of Loffredo (US 10,245,149).


Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. 
Regarding claims 1, 23 and 27: The above rejection has specifically stated the tools presented in the cited prior art. Gerstner in view of Beaule provide both multiple trays to house varying kit components. Beaule provides not only the kit components but multiple sizes of those components. A modification in both the size and number of tools would be obvious to one having ordinary skill in the art. Modifications made with Loffedo and Bertazzoni teach the specific tools found in the kits. 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAVEN COLLINS/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735